                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DANIEL MANRIQUEZ,                                  Case No. 16-cv-01320-HSG
                                   8                    Plaintiff,                          ORDER GRANTING MOTION TO
                                                                                            STAY
                                   9             v.
                                                                                            Re: Dkt. No. 234
                                  10     J. VANGILDER, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Defendants’ motion to stay the Court’s February 3, 2021

                                  14   Attorneys’ Fees Order. Dkt. No. 234. For the reasons detailed below, the Court GRANTS the

                                  15   motion.

                                  16     I.   DISCUSSION
                                  17          The parties are familiar with the facts of this case, so the Court only briefly addresses them

                                  18   here. On June 21, 2019, the jury returned a verdict in favor of both Plaintiff Daniel Manriquez in

                                  19   this case and Plaintiff Daniel Cisneros in related case Cisneros v. Vangilder, 16-cv-00735-HSG.

                                  20   See Dkt. No. 209. Final judgment was subsequently entered in favor of each Plaintiff against

                                  21   Defendants Vangilder (in the amount of $1,000) and Vasquez (in the amount of $1,500). See Dkt.

                                  22   No. 223. On February 3, 2021, the Court granted in part Plaintiff Manriquez’s motion for

                                  23   attorneys’ fees, awarding $259,237.50 in attorneys’ fees to Plaintiff Manriquez as a prevailing

                                  24   party under California Code of Civil Procedure § 1021.5. See Dkt. No. 232. Defendants have

                                  25   appealed this order to the Ninth Circuit, Case No. 21-15403. See Dkt. No. 233. Defendants now

                                  26   ask the Court to stay the attorneys’ fees order pending appeal, without requiring the State of

                                  27

                                  28
                                   1   California1 to post a supersedeas bond. Dkt. No. 234.

                                   2          Under Federal Rule of Civil Procedure 62(b), “[a]t any time after judgment is entered, a

                                   3   party may obtain a stay by providing a bond or other security.” Fed. R. Civ. P. 62(b). The Ninth

                                   4   Circuit has held, however, that the Court has “inherent discretionary authority in setting

                                   5   supersedeas bonds,” Rachel v. Banana Republic, Inc., 831 F.2d 1503, 1505 n.1 (9th Cir. 1987),

                                   6   and may “waive the bond requirement if it sees fit,” Townsend v. Holman Consulting Corp., 881

                                   7   F.2d 788, 796–97 (9th Cir. 1989), vacated on reh’g on other grounds, 929 F.2d 1358 (9th Cir.

                                   8   1990) (en banc). The bond is intended to “ensure[] that the appellee will be able to collect the

                                   9   judgment plus interest should the court of appeals affirm the judgment.” See Rachel, 831 F.2d at

                                  10   1505, n.1. As such, courts typically consider five factors to determine whether waiver is

                                  11   appropriate:

                                  12
Northern District of California
 United States District Court




                                                      (1) the complexity of the collection process; (2) the amount of time
                                  13                  required to obtain a judgment after it is affirmed on appeal; (3) the
                                                      degree of confidence that the district court has in the availability of
                                  14                  funds to pay the judgment; (4) whether the defendant’s ability to pay
                                                      the judgment is so plain that the cost of a bond wound be a waste of
                                  15                  money; and (5) whether the defendant is in such a precarious financial
                                                      situation that the requirement to post a bond would place other
                                  16                  creditors of the defendant in an insecure position.
                                  17

                                  18   See Dillon v. City of Chicago, 866 F.2d 902, 904-05 (7th Cir. 1988) (quotations and internal

                                  19   citations omitted).

                                  20          Defendants’ primary argument relates to the fourth Dillon factor—that California’s ability

                                  21   to pay the attorneys’ fees award is so plain that the cost of the bond would be a waste of money.

                                  22   See Dkt. No. 234 at 4–6. Defendants point out that California “just enacted a budget with $138

                                  23   billion in its General Fund,” and that the $259,237.50 award at issue here is just a small fraction of

                                  24   that. Id. at 6. Defendants also note that “as a sovereign taxing authority,” California has the

                                  25   means to pay. Id. at 4, 6. Although Defendants do not explain the collection process in detail,

                                  26

                                  27   1
                                         Defendants explain that because they are employees of the California Department of Corrections
                                  28   and Rehabilitation (“CDCR”), “an instrumentality of the State of California,” California “is
                                       responsible for the fee award.” See Dkt. No. 234 at 1, 5.
                                                                                       2
                                   1   they cite to a 2014 district court case in which California’s “process for payments of judgments” is

                                   2   discussed. See id. at 5 (citing Pauma Band of Luiseno Mission Indians of Pauma & Yuima

                                   3   Reservation v. California, No. 3:09-CV-1955-CAB-MDD, 2014 WL 12669557, at *3 (S.D. Cal.

                                   4   Aug. 28, 2014)). In Pauma, the Chief Counsel in the State Controller’s Office explained that “a

                                   5   federal writ of execution against State funds will be paid without the necessity of a prior

                                   6   appropriation of funds by the Legislature.” 2014 WL 12669557 at *3. Defendants further note

                                   7   that to the extent there were not sufficient funds to pay the judgment, “[t]he California Legislature

                                   8   regularly enacts legislation for the payment of judgments . . . .” See Dkt. No. 234 at 5 (citing 2018

                                   9   and 2019 appropriation bills).

                                  10          In response, Plaintiff argues that Defendants have not met their burden to establish that a

                                  11   bond is unnecessary, and that Defendants should post a bond at 1.25 to 1.5 times the Court’s fee

                                  12   award to obtain a stay. See Dkt. No. 239. More specifically, Plaintiffs suggest that Defendants
Northern District of California
 United States District Court




                                  13   have not “agreed unconditionally to pay the judgment in this case,” including any accrued interest.

                                  14   See id. at 3 (quotation omitted). Plaintiff relies on two district court cases, Cotton ex rel. McClure

                                  15   v. City of Eureka, 860 F. Supp. 2d 999 (N.D. Cal. 2012) and Rodriguez v. Hernandez, 304 F.

                                  16   Supp. 2d 227 (D.P.R. 2004). See Dkt. No. 239 at 2–3. Yet both are inapposite.

                                  17           In Cotton, the defendant-municipality argued that it had sufficient funds to pay the $4.575

                                  18   million judgment based on its insurance policies. 860 F. Supp. 2d at 1028. Although the insurers

                                  19   confirmed there were “no coverage issues,” they did not confirm that they would actually satisfy

                                  20   the judgment. Id. The court reasoned that there was thus not “absolute certainty that the [entity]

                                  21   ha[d] agreed unconditionally to pay the judgment” and the “possibility” of payment was not an

                                  22   acceptable substitute “for the guarantees provided by a supersedeas bond.” Id. (quotation

                                  23   omitted). Similarly, in Rodriquez, the court found that the Puerto Rican government did not

                                  24   provide adequate assurance that it would actually pay the $1.9 million judgment against the

                                  25   defendants because under local law the Secretary of Justice could refuse to assume payment of the

                                  26   judgment if it found that the public officers’ acts, taken in the course of their employment, were

                                  27   not committed in good faith. 304 F. Supp. 2d at 230–31. Here, in contrast, Defendants have

                                  28   confirmed that California “is responsible for the fee award,” and that “[i]f the order is affirmed,
                                                                                         3
                                   1   [CDCR] will pay the fees—as it always does.” See Dkt. No. 234 at 1–2. Plaintiffs have not

                                   2   proffered any reason for the Court to discredit Defendants’ assertion that it will pay the fee award

                                   3   if the Ninth Circuit affirms. Ultimately, the Court agrees that the State’s ability to pay the modest

                                   4   award in this case is so plain that the cost of bond would be a waste of money. The Court

                                   5   therefore exercises its discretion to waive the requirement of a bond in this case pending

                                   6   Defendants’ appeal to the Ninth Circuit.

                                   7    II.   CONCLUSION
                                   8          Accordingly, the Court GRANTS the motion. The February 3, 2021 Order is hereby

                                   9   stayed pending Defendants’ appeal. Defendants are not required to post a supersedeas bond.

                                  10          IT IS SO ORDERED.

                                  11   Dated: 5/4/2021

                                  12                                                    ______________________________________
Northern District of California
 United States District Court




                                                                                        HAYWOOD S. GILLIAM, JR.
                                  13                                                    United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         4
